Citation Nr: 1738705	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-29 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for congenital bilateral cataracts.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from January to March 1970.  He also had a period of active duty for training (ACDUTRA) from October 1966 to February 1967.

This appeal arises before the Board of Veterans Appeals (Board) from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1.  During active service, the Veteran was found to have bilateral congenital cataracts.

2.  The medical evidence does not demonstrate that the Veteran's pre-existing bilateral cataracts increased in severity during active service, or as the result of active service or any incident or event therein.


CONCLUSION OF LAW

The criteria for service connection for congenital cataracts are not met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by notice provided with the VA Form 21-526EZ (January 2014 version), and the Veteran's signature in Section V certified that he had received the "Notice to Veteran/Service member of Evidence Necessary to Substantiate a Claim for Veterans Disability Compensation and Related Compensation Benefits."  In addition, his signature certified that he enclosed all information or evidence that would support his claim, to include identification of relevant records available at a Federal facility such as a VA Medical Center.  The Veteran did not check the box indicating he did not wish his claim to be considered for rapid processing.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  The record shows the AOJ obtained service treatment records, identified and available private treatment records, and accorded a Veteran VA examination.  

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d). 

However, congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However congenital cataracts is not a condition explicitly recognized as a chronic diseases under 38 C.F.R. § 3.309.  Thus, despite the diagnosis of cataracts during active service, the presumption cannot apply to this condition.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

At the outset the Board observes that VA treatment records show the Veteran is diagnosed with bilateral cataracts with intraocular lens (IOL) implants.  See generally, 2002-2015 and 2004-2014 VA (Pittsburgh) Treatment records.  This meets the first requirement under Shedden.

In addition, Medical Board Proceedings show that the Veteran was diagnosed with congenital cataracts in March 1970.  This meets the second requirement under Shedden.

The Veteran's essential difficulty is the third Shedden requirement, that of demonstrating an etiological link, or nexus between the currently diagnosed residuals of cataracts and the inservice diagnosis of cataracts.

The Veteran argues that the fact he was subsequently discharged because of his cataracts shows that his cataract condition, if congenital, was aggravated.  He further avers that he was not allowed to wear sunglasses, and exposure to the sun without sunglasses worsened his cataracts.  See September 2015 Notice of Disagreement, and June 2016 Substantive Appeal (VA9).

The Veteran's reports of medical history and examination at entrance to ACDUTRA in 1966 show that the Veteran was found to have 20/20 distant vision, bilaterally.  Near vision was noted at "J-2."  Cover test was found to be normal, and color vision measured 14 of 14.  There were no other complaints or findings concerning the Veteran's eyes or vision.  PULHES was again marked 1 across, and he was found qualified for duty.  His reports of medical history and examination at discharge from ACDUTRA in 1967 show no complaints of eye or vision problems, and findings of 20/20 distant vision, bilaterally, near vision at "J-1," cover test 20+ normal, and color vision measured at 14 of 14.  There were no other abnormalities or findings concerning the Veteran's eyes or vision.  PULHES was again marked 1 across.  See Service Treatment Records (rec'd 6/16/2015).

Service personnel records show that the Veteran was ordered to involuntary active duty in December 1969.  See Service Personnel Records (rec'd 3/13/1996).  Service treatment records show he underwent a Medical Board in March 1970.  See Service Treatment Records (rec'd 6/16/2015).  A February 1970 report of medical examination conducted in support of the Medical Board shows findings of congenital cataracts, and vision measured at 20/20 distant and near.  In an addendum, the physician noted:

The patient has a history of cataracts causing decrease in visual acuity first discovered in 1966 but most likely present before then.  He has a visual accuity (sic) here of 20/30 in each eye and 20/25 with both eyes open, missing a few letters on the 20/30 and the 20/25 lines.  Slit lamp examination reveals further inferior nasal, anterior, and posterior lamellar cataracts in both eyes.  The patient brings with him letters from two other ophthalmologists who examined him in 1965 and 1966 and 1970.  Visual accuity (sic) on previous examinations were (sic) 20/25 in either eye.  Fundus examination was entirely within normal limits.  

Id., p. 6.

The physician diagnosed cataracts, lamellar, congenital, the type which may be progressive to age 30-50.  The Veteran was found unfit for induction or enlistment, but fit for retention.  Separation could, however, be requested under AR 635-200.

The March 1970 report of Medical Board confirmed the diagnosis of congenital, lamellar cataracts of the same type that may be progressive to age 30-50.  The report further indicated the condition had been noted on a the Veteran's pre-induction physical.  Additional details shows that the approximate date of origin was childhood, that they condition was not incurred incident to service, that the condition existed prior to entry on active duty, and that it had not been aggravated by active duty.  The Board recommended the Veteran be separated under AR 635-200.  Id., pp. 2-3.  The Veteran's reports of medical history and examination at pre-induction to the 1970 period of active duty are not of record.

The Veteran underwent VA DBQ examination for eye conditions in July 2015.  The examiner diagnosed congenital cataracts, bilaterally; cataract extraction with IOL implants, bilaterally; retinal detachment, left eye, successfully repaired with buckle; retinal detachment, right eye, repaired with multiple laser.  Visual acuity was measured at 20/70 on the right and 20/100 on left, corrected distance, and 20/50 on the right and 20/70 on the left corrected near.  In addition, both right and left lenses were found to exhibit quiet PC pseudophakia.  Fundus was abnormal in that the right periphery showed laser scars on the right and scleral buckle on the left.  In terms of the etiology of the Veteran's diagnosed conditions, the examiner opined that any decrease visual acuity or other visual impairment was the result of the old bilateral retinal detachments.  See July 2015 VA DBQ Examination for Eye Conditions.  In addition, the examiner opined:  

It is my medical opinion that the bilateral congenital cataracts, now no longer present having been removed and replaced by IOL implants would be less likely as not incurred in or caused by the cataracts, lamellar, congenital during service.

Even though the [V]eteran was first diagnosed while on active duty in 1966 the cataracts were present since birth.  Congenital, by definition, means present since birth.

Id., p 6-7.

The regulations direct, at 38 C.F.R. § 3.303(d) that congenital disorders are not diseases or injuries within the meaning of the applicable legislation.  Thus, congenital bilateral cataracts, in and of themselves, cannot be service connected.  

There are no other findings or opinions showing that the Veteran's bilateral cataracts are other than congenital, that the congenital bilateral cataracts were aggravated by active service or that the Veteran manifests any other eye impairment that is the result of aggravation of his congenital bilateral cataracts.  Rather, the July 2015 examination shows that the Veteran's loss in visual acuity and other visual impairment, including scars, result from the Veterans detached retinas.

The Veteran's statements, alone, are insufficient to establish that the Veteran's congenital bilateral cataracts were aggravated by active service or are otherwise the result of active service or any incident or event therein.  While he is competent to attest to discomfort in exposure to sunlight without sunglasses during active service, and to state that he believes his cataracts were aggravated by his active service, he is not competent to diagnose the type of cataracts he has or to determine the etiology of his cataracts.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements speak to his belief that his bilateral cataracts, while congenital, were aggravated by exposure to sunlight without sunglasses.  Notwithstanding, determining the etiology of cataracts, including possible aggravation requires medical expertise.  There is no evidence of record, and the Veteran does not assert, that he has the medical credentials to determine the etiology of cataracts, including aggravation.  Absent medical training, certification, or other supporting medical findings, the Veteran's lay statements alone are insufficient to determine the etiology of cataracts, including by aggravation.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d, 1372, 1376-7 (Fed. Cir. 2007).  The Board has carefully considered the lay evidence of record, but cannot find that such evidence of record is competent for purposes of determining the etiology of cataracts, including by aggravation.

In sum, the weight of the medical evidence is against a finding that the Veteran's congenital bilateral cataracts are the result of active service, to include aggravation of the congenital cataracts.  See Shedden, supra.  See also 3.303(d); see also July 2015 VA DBQ Examination for Eye Conditions. 

The preponderance of the evidence is against the claim for service connection for congenital bilateral cataracts, including as the result of aggravation; there is no benefit of doubt to be resolved; and service connection for congenital bilateral cataracts, including as the result of aggravation, is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303 (2016).  See Gilbert, supra.


ORDER

Service connection for congenital bilateral cataracts is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


